 



Exhibit 10.7
AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT
     THIS AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT (this
“Agreement”) is made and entered into as of this 9th day of May 2006 by and
between TD Banknorth Inc. (formerly known as Banknorth Group, Inc.), its
subsidiaries and affiliates (collectively, the “Corporation”), and William J.
Ryan (the “Executive”).
WITNESSETH:
     WHEREAS, the Corporation and the Executive are parties to a certain amended
and restated Supplemental Retirement Agreement dated as of February 18, 2004, as
amended by a First Amendment dated February 14, 2005 (as so amended, the “Prior
Agreement”); and
     WHEREAS, the Corporation and the Executive wish to amend and restate the
Prior Agreement in its entirety as hereinafter set forth in order to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including the guidance issued to date by the Internal
Revenue Service (the “IRS”) and the proposed regulations issued by the IRS in
the fall of 2005, with none of the benefits payable under this Plan to be deemed
grandfathered for purposes of Section 409A of the Code;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Corporation and the
Executive hereby agree, and amend and restate the Prior Agreement in its
entirety, as follows:
ARTICLE ONE
     Section 1.1 Employment. This Agreement is not an agreement of employment
and nothing herein shall be deemed to confer on the Executive any right to
continued employment with the Corporation or limit in any way the right of the
Corporation to terminate such employment. The benefits provided under this
Agreement are not part of any salary reduction plan or an arrangement deferring
a bonus or a salary increase.
ARTICLE TWO
     Section 2.1. Normal Retirement Benefits.
     (a) Generally. If the Executive continues in employment with the
Corporation until his sixty-fifth (65th) birthday (the “Normal Retirement
Date”), subject to Sections 2.1(b) and 2.1(c) below, he shall be entitled to a
retirement benefit (the “Normal Retirement Benefit”) following his actual
“Separation from Service” as defined in Section 2.1(e) below, payable monthly as
set forth in Section 2.1 (d) below in the annual amount of sixty-five percent
(65%) of his Benefit Computation Base (defined in Section 2.2), multiplied by a
fraction, not to exceed one (1), the numerator of which is the actual number of
months of the Executive’s employment

 



--------------------------------------------------------------------------------



 



with the Corporation (including partial months for month of hire and month of
termination) plus sixty-six (66) and the denominator of which is three hundred
(300) months, and reduced by:

  (1)   fifty percent (50%) of the Executive’s Primary Social Security
retirement benefit estimated as of the Normal Retirement Date based on the
Social Security retirement benefit formula assuming level future earnings based
on his Benefit Computation Base in effect on the date of termination of the
Executive’s employment with the Corporation;     (2)   the annual amount of
benefits payable to the Executive, stated as a life annuity commencing at the
Normal Retirement Date, from the tax-qualified defined benefit pension plan
maintained by the Corporation (such plan, as it may hereafter be amended,
restated, otherwise modified or replaced, is hereinafter referred to as the
“Pension Plan”);     (3)   the annual amount of benefits payable to the
Executive, stated as a life annuity commencing at the Normal Retirement Date,
which is the actuarial equivalent (determined as described below) at the date of
determination of the Normal Retirement Benefit, of that portion of the
Executive’s account balances attributable to contributions by the Corporation to
any and all qualified defined contribution plans maintained by the Corporation;
and     (4)   the annual amount of benefits payable to the Executive, stated as
a life annuity commencing at the Normal Retirement Date, attributable to
contributions by the Corporation (but not any amounts attributable to deferrals
or contributions by the Executive) from any other qualified or non-qualified
retirement plan or agreement maintained or entered into by the Corporation.

     Whenever an “actuarial equivalent” is required to be determined under this
Agreement, such actuarial equivalent shall be determined in the manner provided
for determining actuarial equivalents under the Pension Plan; provided however
that such manner of determination shall be no less favorable to the Executive
than that prescribed for determining actuarial equivalents under the Pension
Plan as in effect on the date of this Agreement.
     (b) Normal Retirement Benefit if Executive is Married. Notwithstanding
anything to the contrary in Section 2.1(a) or elsewhere, if and for so long as
the Executive is married, the Normal Retirement Benefit shall be the actuarial
equivalent of the benefit that would otherwise be provided in the form of a
single life annuity as described in Section 2.1(a) above, but provided in the
form of a joint and survivor annuity for the benefit of the Executive and his
spouse with continuation of one hundred percent (100%) of the lifetime benefit
to the survivor, calculated in a manner consistent with provisions of the
Pension Plan providing for joint and survivor annuity benefits.
     (c) Additional Age and Service Credits. The Executive is entitled to
additional age and service credits for purposes of calculating the Executive’s
benefits under this Agreement pursuant to the Executive’s Employment Agreement
with the Corporation dated as of August 25,

2



--------------------------------------------------------------------------------



 



2004, as amended (the “Employment Agreement”). If the Executive makes a valid
election to receive his additional benefits in the form of an increased Normal
Retirement Benefit under this Agreement in accordance with Section 2.4(c) below
rather than in the form of a lump sum cash payment at the time the Executive’s
“Non-Competition and Retention Amount” is paid, as such term is defined in the
Employment Agreement, then the computation of the Executive’s Normal Retirement
Benefit under this Agreement shall reflect the additional age and service
credits provided to the Executive under his Employment Agreement in accordance
with the terms of such agreement.
     (d) Payment of Monthly Benefits. The monthly benefits payable under this
Section 2.1 shall commence on the first day of the month following the lapse of
six months from the date of the Executive’s Separation from Service (the “First
Payment Date”) and end with the monthly payment preceding his death, provided
that the first monthly payment shall equal the sum of (i) one monthly payment
plus (ii) the cumulative amount of the monthly payments that would have been
paid as of the first day of each month following the date of Separation from
Service and prior to the First Payment Date absent the six-month delay required
by Section 409A of the Code.
     (e) Separation from Service. A “Separation from Service” shall mean
separation from service within the meaning of Section 409A of the Code and the
regulations issued thereunder.
     Section 2.2 Benefit Computation Base. The Executive’s Benefit Computation
Base for purposes of Section 2.1(a) shall be the average of the Executive’s
compensation from the Corporation for the five (5) consecutive calendar years
during the ten (10) years preceding the Executive’s termination of employment
with the Corporation in which such compensation is the highest (excluding all
years of the Executive’s employment by the Corporation after the year in which
the Normal Retirement Date occurs). For the purposes of this Agreement,
compensation shall mean the amount actually paid or made available to the
Executive during a calendar year as remuneration of a kind or nature reported by
the Corporation on the Executive’s W-2, except as set forth below. Compensation
shall also include annual bonuses, any contributions made on behalf of the
Executive by the Corporation pursuant to a salary reduction agreement under
Internal Revenue Code Sections 125, 129 and/or 401(k), and any and all other
amounts that would have been reportable by the Corporation on the Executive’s
W-2 but for deferral of payment of such amounts under any agreement or plan or
program (other than the Pension Plan), including any voluntary deferrals and any
deferrals required or mandated by the terms of any agreement or plan or program
of the Corporation or action of its Board of Directors, except that the $178,480
short-term incentive bonus for calendar 2004 the payment of which was
accelerated to December 2004 shall be taken into account as if it was paid in
2005 rather than 2004. Compensation shall not include any amounts available to
the Executive pursuant to any Stock Option, Stock Appreciation Right, Senior
Management Long Term Incentive or Restricted Stock Unit Plans of the Corporation
or paid to the Executive pursuant to Sections 7, 10 and 11 of the Employment
Agreement.
     Section 2.3 Accrued Benefit. The term “Accrued Benefit” shall mean the
Normal Retirement Benefit (before applying the offsets in clauses (1), (2), (3),
and (4) of Section 2.1(a)

3



--------------------------------------------------------------------------------



 



above) to which the Executive would be entitled under Section 2.1(a) commencing
at the Normal Retirement Date assuming continuation of the Executive’s
employment with the Corporation until the Normal Retirement Date based on the
Benefit Computation Base on the date the Accrued Benefit is determined,
multiplied by a fraction not to exceed one (1), the numerator of which is the
actual number of months of the Executive’s employment with the Corporation
(including partial months for month of hire and month of termination) plus
sixty-six (66) and the denominator of which is three hundred (300) months, and
reduced by:

  (1)   fifty percent (50%) of the Executive’s Primary Social Security
retirement benefit estimated as of the Normal Retirement Date based on the
Social Security retirement benefit formula assuming level future earnings based
on his Benefit Computation Base in effect on the date of termination of the
Executive’s employment with the Corporation;     (2)   the annual amount of
benefits payable to the Executive, stated as a life annuity commencing at the
Normal Retirement Date, from the Pension Plan;     (3)   the annual amount of
benefits payable to the Executive, stated as a life annuity commencing at the
Normal Retirement Date, which is the actuarial equivalent, at the date of
determination of the Accrued Benefit, of that portion of the Executive’s account
balances attributable to contributions by the Corporation to any and all
qualified defined contribution plans maintained by the Corporation; and     (4)
  the annual amount of benefits payable to the Executive, stated as a life
annuity commencing at the Normal Retirement Date, attributable to contributions
by the Corporation (but not any amounts attributable to deferrals or
contributions by the Executive) from any other qualified or non-qualified
retirement plan or agreement maintained or entered into by the Corporation.

     Section 2.4 Form of Payment and Payment Elections.
     (a) Optional Forms of Payment. In lieu of the life annuity payments
provided either (i) in Section 2.1 above (life annuity payments and joint and
survivor annuity payments as described in Section 2.1 above are hereinafter
referred to as payments made in the “Normal Form”), or (ii) as an Accrued
Benefit under this Agreement, the Executive may elect, in writing, in a form
acceptable to the Corporation, an optional form of payment which shall be the
actuarial equivalent of payments that would otherwise be made in the Normal
Form, and which shall be (x) any optional form which is made available under the
terms of the Pension Plan (including the different forms of annuities set forth
in Section 4.04 of the Pension Plan) or (y) a single lump sum payment, provided
that such election is made as set forth below. In addition, the Executive may
elect to receive his benefits under this Agreement upon any of the following
events: (i) early retirement before age 65, if the Executive is entitled to any
early retirement benefit under the Pension Plan and if such early retirement
constitutes a Separation from Service, or (ii) termination of employment after
the Executive’s Normal Retirement Date if such termination constitutes a
Separation from Service, provided that in no event shall payments that are made

4



--------------------------------------------------------------------------------



 



under this Agreement as a result of a Separation from Service be made prior to
the lapse of six months from the date of such Separation from Service.
     (b) Prior Elections. Any payment elections made by the Executive before
January 1, 2005 shall continue in effect until such time as the Executive makes
a subsequent payment election and such election becomes effective as set forth
below. If no prior payment election was made, then the current payment election
shall be deemed to be a Normal Form commencing at the time set forth in
Section 2.1(a) above.
     (c) Transitional Elections in 2006. On or before December 31, 2006, if the
Executive wishes to change his payment election, the Executive may do so by
completing a payment election form approved by the Corporation, provided that
any such election (i) must be made at least 12 months before the date on which
benefit payments are scheduled to commence, (ii) must be made while the
Executive is an active employee of the Corporation or one of its subsidiaries,
(iii) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Corporation, (iv) does not cause a payment
that would otherwise be made in 2006 to be delayed to a later year, and (v) does
not accelerate into 2006 a payment that is otherwise scheduled to be made in a
later year. With respect to the additional age and service credits that the
Executive is entitled to under his Employment Agreement for purposes of
calculating his benefits under this Agreement, the Executive may make a
transitional election in 2006 to have such additional benefits paid to the
Executive in the form of an increased retirement benefit under this Agreement,
provided that the Executive submits a properly completed payment election form
to the Corporation in a timely manner.
     (d) Changes in Payment Elections After 2006. On or after January 1, 2007,
if the Executive wishes to change his payment election, the Executive may do so
by completing a payment election form approved by the Corporation, provided that
any such election (i) must be made while the Executive is an active employee of
the Corporation or one of its subsidiaries, (ii) must be made at least 12 months
before the date on which any benefit payments as of a fixed date or pursuant to
a fixed schedule are scheduled to commence, (iii) shall not take effect until at
least 12 months after the date the election is made and accepted by the
Corporation, and (iv) for payments to be made other than upon death, must
provide an additional deferral period of at least five years from the date such
payment would otherwise have been made (or in the case of any life annuity or
installment payments treated as a single payment, five years from the date the
first amount was scheduled to be paid), provided that clause (iv) above shall
not apply to a change in the form of a payment from one type of “life annuity”
(as defined in the regulations under Section 409A of the Code) to another type
of life annuity if the annuities are actuarially equivalent applying reasonable
actuarial assumptions. For purposes of this Agreement and clause (iv) above, all
life annuities or installment payments under this Agreement shall be treated as
a single payment.
     Section 2.5 Vesting. The Executive, having completed more than five
(5) years of employment with the Corporation, has a vested interest in the
retirement benefits payable under this Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE THREE
     Section 3.1 Beneficiary. In the event of the death of the Executive, any
payments to be made to the Executive hereunder after the date of his death
(“Remaining Payments”) shall be made to the Executive’s Beneficiary, as defined
below, and in such case all references to “Executive” herein shall, where
applicable, apply to the Beneficiary. The Executive may name one or more
beneficiaries (each, a “Beneficiary”) in writing to the Corporation. If no
Beneficiary is so named or if no named Beneficiary is living at the time a
payment is due, that payment and all subsequent payments shall be made, when
otherwise due, to the Executive’s estate, which shall be the “Beneficiary” for
purposes of this Agreement.
ARTICLE FOUR
     Section 4.1 Disability Prior to Retirement. No disability benefits will be
paid under this Agreement. If the Executive’s employment is terminated or
suspended by reason of mental or physical disability, disability benefits may be
paid to the Executive pursuant to insurance provided by the Corporation pursuant
to a separate policy, plan or agreement. Upon the later of (x) termination of
any such other disability benefits, (y) the Normal Retirement Date or (z) the
lapse of six months following the date of termination of employment, payment to
the Executive of his Accrued Benefit (determined as of the date of disability)
shall commence and such payment shall be made in the form provided in
Section 2.4. If, following termination or suspension of the Executive’s
employment by reason of disability, the Executive resumes employment with the
Corporation in the position he held immediately prior to the onset of
disability, this Agreement shall continue in full force and effect as if no such
disability or termination or suspension of employment had occurred. For the
purposes of the numerator of the fractions in Sections 2.1 and 2.3, the
Executive’s period of disability shall be treated as a period of employment with
the Corporation.
ARTICLE FIVE
     Section 5.1 Termination of Employment Prior to Normal Retirement Date. If
the Executive has a Separation from Service prior to the Normal Retirement Date
for any reason, the Executive shall be entitled to benefits in the amount of the
Accrued Benefit determined as of the date of his Separation from Service (“Early
Retirement Benefits”) payable (x) in the Normal Form commencing at the Normal
Retirement Date or (y) to the extent so elected by the Executive, in any other
form permitted under Section 2.4 and commencing at such other time as may be
permitted under Section 5.2 below, subject to such adjustment as may be provided
under Section 5.2 below.
     Section 5.2 Early Payment. By written notice to the Company, the Executive
may elect to have the Corporation commence payment of Early Retirement Benefits
at any time after the Executive has both attained age fifty-five (55) and has a
Separation of Service, provided that such payments are not made or do not
commence prior to the first day of the month following the lapse of six months
from the date of Separation of Service. Early Retirement Benefits shall be in
the amount(s) determined in accordance with Section 5.1, but further reduced
(1) by one-quarter of one percent (.25%) per month for each month or partial
month (up to sixty (60)) between the

6



--------------------------------------------------------------------------------



 



date of commencement of Early Retirement Benefits and the Executive’s
sixty-fifth (65th) birthday and (2) by one-half of one percent (.50%) per month
for each month or partial month between the date of commencement of Early
Retirement Benefits and the date of the Executive’s sixtieth (60th) birthday.
     Section 5.3 Payment. Benefits payable under this Article Five shall be paid
in the Normal Form or in any other manner elected by the Executive and permitted
under Section 2.4.
     Section 5.4 Forfeiture. Notwithstanding anything to the contrary herein,
benefits under this Agreement shall be forfeited and all rights of the Executive
and his Beneficiary shall become null and void if the Executive’s employment is
terminated for Cause. For the purposes of this Section 5.4, the term “Cause”
shall have the meaning given such term in the Employment Agreement.
ARTICLE SIX
     Section 6.1 Assignment . No right to payment of any amount under this
Agreement may be assigned, pledged or encumbered, nor shall any such right or
other interest in amounts payable under this Agreement be subject to any
attachment, garnishment, execution or other legal process.
ARTICLE SEVEN
     Section 7.1 Participation in Other Plans. Nothing contained in this
Agreement shall be construed to alter, abridge or in any manner affect the
rights and privileges of the Executive to participate in and be covered by any
pension, profit-sharing, group insurance, bonus or any other employee plan or
plans which the Corporation may have or hereafter have.
     Section 7.2 Alternative Benefit under the SERP Plan. Without limiting the
foregoing, and notwithstanding anything to the contrary in the TD Banknorth Inc.
Amended and Restated Supplemental Retirement Plan (as the same may be amended,
restated, otherwise modified or replaced, the “SERP Plan”), including, without
limitation, Article Three thereof, if on the date that benefits become payable
under this Agreement, the actuarial equivalent of the aggregate amount of the
benefits payable to the Executive under the terms of this Agreement is less than
the actuarial equivalent of the aggregate amount of the benefits to which the
Executive would be entitled under the SERP Plan if he were a “Participant” (as
defined in the SERP Plan) in the SERP Plan (such amount, the “Alternative
Benefit”), the Executive shall be entitled to benefits payable in accordance
with the terms of this Agreement but in an aggregate amount equal to the
actuarial equivalent of the Alternative Benefit instead of in an aggregate
benefit amount determined under this Agreement. For purposes of calculating the
actuarial equivalent of the Alternative Benefit to which the Executive would be
entitled under the SERP Plan, (1) the $178,480 short-term incentive payment the
payment of which was accelerated to December 2004 shall be taken into account as
if it was paid in 2005 rather than 2004, (2) the $6,260,440 long-term incentive
payment the payment of which was accelerated to December 2004 shall be taken
into account in such amounts and at such times as it would have been paid absent
the

7



--------------------------------------------------------------------------------



 



acceleration, and (3) no amounts payable to the Executive pursuant to
Sections 7, 10 and 11 of the Employment Agreement shall be taken into account.
ARTICLE EIGHT
     Section 8.1 Funding. The Corporation shall have the right, in its
discretion, at any time and from time to time to insure or otherwise provide for
the obligations of the Corporation under this Agreement or to refrain from same,
and to determine the extent, nature and method thereof, including the
establishment of one or more trusts, provided that the terms of each trust
comply with Section 409A of the Code. Should the Corporation elect to insure
this Agreement, in whole or in part, through the medium of insurance or
annuities, or both, the Corporation shall be the owner and beneficiary of the
policy. At no time shall the Executive be deemed to have any right, title or
interest in or to any specified asset or assets of any such trust or escrow
arrangement, including, without limitation, any insurance or annuity or other
contracts or proceeds therefrom. No such policy, contract or other asset shall
in any way be considered to be security for the performance of the Corporation’s
obligations under this Agreement. The Executive agrees that, if the Corporation
purchases a life insurance or annuity policy on his life, he will sign any
papers that may be required for that purpose and undergo any medical examination
or tests which may be necessary, and otherwise reasonably cooperate with the
Corporation in its efforts to secure any such policy.
     Section 8.2. No Trust. Nothing herein and no action taken pursuant hereto
shall create or be deemed to create any trust or fiduciary relationship between
the Corporation and the Executive, his Beneficiary, or any other person.
ARTICLE NINE
     Section 9.1 Reorganization. The Corporation shall not merge with or
consolidate into or with another corporation or other entity, or reorganize, or
sell substantially all of its assets to another corporation, firm or person
unless and until such succeeding or continuing corporation, firm or person
agrees to assume and discharge the obligations of the Corporation under this
Agreement. Upon the occurrence of any such merger, consolidation, reorganization
or sale, the term “Corporation” as used in this Agreement shall be deemed to
refer to such successor, assignee or survivor or successor corporation, firm or
person.
ARTICLE TEN
     Section 10.1 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Executive and his Beneficiary and the Corporation and any
successor organization which shall succeed to substantially all of its assets
and business without regard to the form of such succession.
     Section 10.2 Corporation. As used in this Agreement, the term “Corporation”
shall mean TD Banknorth Inc., and any entity that from time to time is
aggregated with TD Banknorth Inc., its successors and assigns, under
Sections 414(b), 414(c), 414(m), 414(n) or 414(o) of the Code. For the purpose
of determining the Executive’s period of employment with the Corporation as

8



--------------------------------------------------------------------------------



 



required hereunder, the term “Corporation” shall also include any predecessor of
the Corporation.
ARTICLE ELEVEN
     Section 11.1. Communications. Any notice or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) when delivered or refused if sent by hand during regular
business hours, (ii) three (3) business days after being sent by United States
Postal Service, registered or certified mail, postage prepaid, return receipt
requested, (iii) on the next business day when sent by reputable overnight
express mail service that provides tracing and proof of receipt or refusal of
items mailed, or (iv) when received by the addressee if by telecopier
transmission addressed to the Corporation or Executive, as the case may be, at
the address or addresses set forth below or such other addresses as the parties
may designate in a notice given in accordance with this Section.
To the Corporation:
TD Banknorth Inc.
Two Portland Square
Portland, ME 04112
To the Executive:
William J. Ryan
At the address last appearing on the
personnel records of the Corporation
ARTICLE TWELVE
     Section 12.1 Scope of Claims Procedures. This Article is based on final
regulations issued by the Department of Labor and published in the Federal
Register on November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.
     Section 12.2 Initial Claim. The Executive or any Beneficiary who believes
he or she is entitled to any benefit under the Plan (a “Claimant”) may file a
claim with the Corporation. The Corporation shall review the claim itself or
appoint an individual or an entity to review the claim.

  (a)   Initial Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Corporation or appointee of the
Corporation prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claims is filed.

9



--------------------------------------------------------------------------------



 



  (b)   Manner and Content of Denial of Initial Claims. If the Corporation
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the Plan
provision upon which the denial is based;     (iii)   A description of any
additional information or material that the Claimant must provide in order to
perfect the claim;     (iv)   An explanation of why such additional material or
information is necessary;     (v)   Notice that the Claimant has a right to
request a review of the claim denial and information on the steps to be taken if
the Claimant wishes to request a review of the claim denial; and     (vi)   A
statement of the Claimant’s right to bring a civil action under Section 502(a)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
following a denial on review of the initial denial.

     Section 12.3 Review Procedures.

  (a)   Request For Review. A request for review of a denied claim must be made
in writing to the Corporation within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Corporation’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.         The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Corporation. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.     (b)   Manner and Content of
Notice of Decision on Review. Upon completion of its review of an adverse claim
determination, the Corporation will give the Claimant, in writing or by
electronic notification, a notice containing:

  (i)   its decision;

10



--------------------------------------------------------------------------------



 



  (ii)   the specific reasons for the decision;     (iii)   the relevant Plan
provisions on which its decision is based;     (iv)   a statement that the
Claimant is entitled to receive, upon request and without charge, reasonable
access to, and copies of, all documents, records and other information in the
Plan’s files which is relevant to the Claimant’s claim for benefits;     (v)   a
statement describing the Claimant’s right to bring an action for judicial review
under Section 502(a) of ERISA; and     (vi)   if an internal rule, guideline,
protocol or other similar criterion was relied upon in making the adverse
determination on review, a statement that a copy of the rule, guideline,
protocol or other similar criterion will be provided without charge to the
Claimant upon request.

     Section 12.4 Calculation of Time Periods. For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.
     Section 12.5 Legal Action. If the Corporation fails to follow the claims
procedures required by this Article, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under Section 502(a) of ERISA on the
basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim. A Claimant’s compliance with
the foregoing provisions of this Article is a mandatory requisite to a
Claimant’s right to commence any legal action with respect to any claims for
benefits under the Plan.
     Section 12.6 Review by the Corporation. Notwithstanding anything in this
Plan to the contrary, the Corporation may determine, in its sole and absolute
discretion, to review any claim for benefits submitted by a Claimant under this
Plan.
ARTICLE THIRTEEN
     Section 13.1 Withholding. The Corporation shall be entitled to withhold
from payment of benefits hereunder any federal, state or local withholding or
other taxes or charge from time to time required to be withheld.

11



--------------------------------------------------------------------------------



 



ARTICLE FOURTEEN
     14.1 General. The Board may at any time and from time to time amend,
suspend or terminate this Agreement or the Executive’s participation therein;
provided, however, that no amendment, suspension or termination may impair the
rights of the Executive (or, in the case of the Executive’s death, his
Beneficiary or estate) to receive benefits accrued prior to the effective date
of such amendment, suspension or termination. Notwithstanding anything in the
Agreement to the contrary, the Board may amend in good faith any terms of the
Agreement, including retroactively, in order to comply with Section 409A of the
Code. This Agreement may be altered or amended only by a written agreement
signed by the parties hereto.
     14.2 Termination. Under no circumstances may the Agreement permit the
acceleration of the time or form of any payment under the Agreement prior to the
payment events specified herein, except as provided in this Section 14.2. The
Corporation may, in its discretion, elect to terminate the Agreement in any of
the following three circumstances and accelerate the payment of the entire
unpaid balance of the Executive’s accrued benefits in an amount equal to the
Actuarial Equivalent (as defined in the Pension Plan) of the Executive’s accrued
benefits as of the date of such payment in accordance with Section 409A of the
Code:

  (i)   the Agreement is terminated within the 30 days preceding or the
12 months following a Change In Control and (1) all substantially similar
arrangements sponsored by the Corporation are terminated, and (2) the Executive
and all participants under the substantially similar arrangements receive all of
their benefits under the terminated arrangements within 12 months of the date of
termination of the arrangements,     (ii)   the Agreement is terminated and
(1) all arrangements sponsored by the Corporation that would be aggregated with
the Agreement under Section 1.409A-1(c) if the Executive participated in all of
the arrangements are terminated, (2) no payments other than payments that would
be payable under the terms of the arrangements if the termination had not
occurred are made within 12 months of the termination of the arrangements;
(3) all payments are made within 24 months of the termination of the
arrangements; and (4) the Corporation does not adopt a new arrangement that
would be aggregated with the Agreement under Section 1.409A-1(c) if the
Executive participated in both arrangements, at any time within five years
following the date of termination of the Agreement, or     (iii)   the Agreement
is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by the Executive
under the Agreement are included in the Executive’s gross income in the later of
(1) the calendar year in which the termination of the Agreement occurs, or
(2) the first calendar year in which the payment is administratively
practicable.

12



--------------------------------------------------------------------------------



 



ARTICLE FIFTEEN
     Section 15.1 Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supercedes all prior agreements written or oral with respect to its subject
matter.
     Section 15.2 Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Maine.
     Section 15.3 Severability. Each provision of this Agreement is intended to
be severable and the invalidity, illegality or unenforceability of any portion
of this Agreement shall not affect the validity, legality and enforceability of
the remainder.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation and the Executive have caused this
Agreement to be executed as an instrument under seal as of the date and year
first above written.

                  TD BANKNORTH INC.
 
           
/s/ Jay Milligan
  By:   /s/ Cynthia H. Hamilton    
 
            Witness   Name: Cynthia H. Hamilton     Title: Executive Vice
President
 
            /s/ Jay Milligan   /s/ William J. Ryan           Witness   William
J. Ryan

14